Citation Nr: 1803426	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  03-19 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cardiovascular disease, to include hypertension and coronary artery disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1969 to July 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction over the claim has since been transferred to the RO in Houston, Texas. 

This case was first before the Board in February 2006, at which time it was remanded for further development, to include an examination of the Veteran.  In July 2007, the claim was once again remanded so as to provide the Veteran with a hearing before a Veterans Law Judge (VLJ).  That hearing took place before the undersigned VLJ in April 2008; a transcript of that hearing has been associated with the file.  

Subsequently, in July 2008, the Board denied the claim.  In October 2008, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court vacated and remanded the Board's decision denying service connection for cardiovascular disease, hypertension, and coronary artery disease.  

The Board then remanded the claim for further development in December 2011 and November 2012.

In an April 2013 decision, the Board again denied the Veteran's cardiovascular claim.  The Veteran appealed that decision to the Court.  Subsequently, in December 2013, the parties issued a Joint Motion for an Order Vacating and Remanding, in Part, The Board Decision on Appeal (Joint Motion).  The Court then entered an Order vacating the Board's April 2013 decision, and remanded the case for action consistent with the Joint Motion.  

In July 2014, the Board remanded the case to the RO for further development, to include examination of the Veteran and a medical opinion concerning the etiology of his cardiovascular disease.  In December 2016, the Board again remanded the case for an addendum opinion.  As noted below, such was provided in June 2016.  


FINDING OF FACT

Cardiovascular disease, to include hypertension and coronary artery disease, is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of discharge from service.


CONCLUSION OF LAW

The criteria for service connection for cardiovascular disease, to include hypertension and coronary artery disease, have not been met.  38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Neither the Veteran in this case nor his representative has referred to any deficiencies in either VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Additionally, the Board finds that the development requested in its December 2016 remand has been accomplished.  In that remand, the RO was instructed to provide the Veteran's file to the VA examiner who provided a June 2015 examination, for an addendum opinion.  The requested opinion was rendered in December 2016.  Therefore, the Board finds that there has been substantial compliance with the instructions of its remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Stegall v. West, 11 Vet. App 268 (1998).

Analysis

The Veteran seeks service connection for cardiovascular disease, to include hypertension and coronary artery disease (CAD).  He asserts that he first developed hypertension while in the Air Force, and that CAD developed as a result of his military service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease (also called arteriosclerosis, nephritis, and organic heart disease and including hypertension), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptoms to establish service connection is applicable in this case, as hypertension is a disability listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's service treatment records (STRs) reflect that he was sound upon entry into service.  There is no notation of any pre-existing relevant condition on his October 1969 enlistment examination report or on an accompanying report of medical history.  However, the STRs clearly document that while receiving medical care during active service he often referenced a childhood heart murmur.  Although he reported a history of a pre-existing heart murmur several times during active service, his reports do not rise to the level of "clear and unmistakable" evidence of pre-service existence of such disease.  See 38 C.F.R. § 3.304 (b).  Because the presumption of soundness at entry has not been rebutted, aggravation of a pre-existing condition need not be considered.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The salient STRs include a September 1971 dental history questionnaire that reflects that the Veteran reported childhood treatment for a heart murmur.  Dental history questionnaires completed in January, July, and September 1972 reflect a reported history of treatment for a heart murmur.  A November 1972 neurology consultation report mentions that a systolic murmur was detected over the right sternal border and mentions a reported history of a heart murmur at age 10.  A December 1972 neurology consultation report mentions that sinus arrhythmia was detected. 

On January 31, 1973, the Veteran was seen for the treatment of headaches.  At that time, his blood pressure reading was 160/80-mm Hg.  A February 1973 X-ray report stated that the heart was at the upper limits of normal size and that there was evidence of left ventricular hypertrophy (LVH), but no definite evidence of congestive heart failure.  The report states the conclusion was "Left ventricle hypertrophy." 

A March 1973 X-ray shows a mildly prominent left ventricle.  A March 1973 STR reported a diagnosis of questionable high blood pressure.  A March 1973 cardiology consultation report mentioned that a previous neurology consultation had recommended cardiology consultation because of headaches, pulse, pressure, and abnormal chest X-ray.  The report noted occasional palpitations.  The examiner deferred offering an impression.  An April 1973 STR reflected an assessment of no heart disease, but recommended re-evaluation in one year.  

A September 1974 periodic examination report described the heart as normal.  Blood pressure was found to be 120/68.  The report mentioned that the Veteran complained of shortness of breath, chest pain, and heart trouble that were attributed to a history of a heart murmur during childhood.  The September 1974 examination report also showed that a 1973-dated X-ray showed mild prominence of the left ventricle.

On an accompanying September 1974 report of medical history questionnaire, the Veteran checked "yes" to shortness of breath, pain or pressure in chest, and to heart trouble.  A September 1974 dental history questionnaire showed a reported history of treatment for a heart murmur.  

The Veteran's January 1976 separation examination report describes the heart as normal; blood pressure at that time was measured at 110/78.  On a January 1976 report of medical history questionnaire, the Veteran again checked "yes" to a history of shortness of breath, pain or pressure in chest, and to heart trouble.  The examiner indicated that there was no evidence of a murmur. 

In July 2005, the Veteran claimed that his heart condition was related to exposure to chemicals during service.  He reported that his military occupation was missile maintenance where he was exposed to fuels that can cause serious health problems.  His Form DD-214, Report of Separation from Active Service, shows that he instructed a missile-fundamentals course.  The Veteran submitted two pages from the National Institute of Occupational Safety and Health Pocket Guide to Chemical Hazards (hereinafter "Pocket Guide").  These pages noted that both nitrogen dioxide and dimethylhydrazine are toxic.  The Pocket Guide indicated that nitrogen compounds can affect the cardiovascular system and that hydrazine compounds are carcinogenic and can affect the blood vessels.  The Veteran explained that exposure to either can cause non-healing wounds (although the Board notes that he has not reported any such wound).  

The Veteran underwent a VA examination in June 2006.  During the examination, he reported a history of fluctuating blood pressure readings during service.  He reportedly first began taking blood pressure medication around 2000 or 2001.  He complained of chest pains on exertion and on deep breathing and shortness of breath if he walked a block.  The diagnoses were small scar of the left ventricle wall; large ischemia of heart tissues per the October 2001 myocardial perfusion scan; and, normal left ventricular function with an ejection fraction of 65 percent.  The June 2006 VA examining physician subsequently offered a negative nexus opinion on the link between the Veteran's cardiovascular disease and his military service.

In April 2008, the Veteran testified before the undersigned that during service a doctor wanted a follow-up, but that none was ever performed.  He testified that a diagnosis of LVH was first offered in 1982 and that he had a heart attack sometime around 2002.  He testified that no doctor had related his current cardiovascular problems to the fluctuating readings noted in service. 

The Court's April 2011 memorandum decision specifically found that the Board's July 2008 decision had misdirected its focus on whether the STRs contained an in-service diagnosis.  The Court noted that "the focus of the Board's decision should have been on whether the [Veteran] incurred an injury or disease in service, not whether he had a definite diagnosis."  The Court also concluded that the Board had failed to address whether a chronic disease was shown during active service.  The Court noted that because several high blood pressure readings were shown during service, a diagnosis of questionable high blood pressure was made, and LVH was shown during active service, the Board should have addressed chronicity.  Thus, in December 2011, the Board remanded the case for an examination, requesting an opinion which addressed the etiology of any cardiovascular disease, hypertension, and coronary artery disease. 

An April 2012 VA heart disease disability benefits questionnaire concluded that, upon case review and examination of the Veteran, he did not have heart disease, coronary artery disease, or LVH.  Further, there was no evidence of such in his STRs.  An April 2012 VA hypertension disability benefits questionnaire determined that the Veteran's hypertension did not arise during active service.  As rationale, the examiner explained that there was no documentation of persistent elevated blood pressure in the Veteran's STRs.  

The December 2013 Joint Motion, which was granted by the Court, found that the April 2012 examinations were inadequate because the examiner found that the Veteran did not have a diagnosis of a heart condition when, in fact, he had been diagnosed with hypertension and CAD.  Thus, further medical opinion was warranted which addressed whether the Veteran had ever been diagnosed with CAD and whether he had hypertension that was related to service, or to CAD.  Subsequently, in July 2014, the Board remanded the claim to allow for further medical opinion. 

In June 2015, the Veteran underwent a VA examination.  The examiner was asked to provide an opinion as to whether the Veteran's cardiovascular disease was related to his military service.  In addition, he was asked to address whether it was at least as likely as not that the Veteran's in-service elevated blood pressure, LVH, and/or other identified symptoms were manifestations of a chronic disease that continued after his discharge.  

Following an in-person examination and a review of the Veteran's claims file, VA treatment notes and the Board's remand, the examiner noted that the Veteran was diagnosed with CAD in 2001, but stated that the diagnosis was not significant, as 3 separate cardiologists from 2005 to 2015 evaluated the Veteran and deemed the condition to not warrant further treatment.  He also noted that hypertension was first diagnosed in 2000.  The examiner ultimately determined that the Veteran did have CAD, and was initially treated for hypertension some 25 years following his discharge from service.  

The examiner concluded that it was less likely than not that the Veteran's cardiovascular disease was related to his active military service, and also that it was less likely than not that the Veteran's in-service symptoms were manifestations of a chronic disease that continued after military discharge.  The examiner noted that there was no evidence that the Veteran had hypertension during his military service.  The examiner also noted that the evidence of LVH, referred to by the Veteran, may not have existed despite a 1973 report because EKGs did not show it, and EKGs were the proper method for diagnosing such.  The examiner stated that the Veteran did not report high blood pressure at any time on his examination physicals.  In support of his conclusions, the examiner provided an extensive listing of service and post-service treatment records.  

As noted above, in December 2016, the Board sought clarification from the June 2015 VA examiner, as his conclusions appeared to be based on the Veteran's lack of in-service treatment for cardiac issues.  
Later that same month, the June 2015 VA examiner provided an addendum opinion which addressed the Board's questions concerning the etiology of the Veteran's cardiovascular disease.  Specifically, the examiner was again asked to address whether or not the Veteran's cardiovascular disease was due to his active duty service, and whether it was at least as likely as not that the Veteran's in-service symptoms were manifestations of a chronic cardiovascular disease that continued after the Veteran's military discharge. 

The VA examiner concluded that it was less likely than not that the Veteran's cardiovascular disease had its onset during his military service or was otherwise etiologically related to such.  As rationale, he explained that testing performed on the Veteran during his military service showed no such disease.  The examiner noted that the Veteran was tested in March and April 1973, and that EKG testing at that time was normal.  An x-ray showed a localized bulge that was suggestive of LVH, but that lateral x-rays showed normal left ventricle and normal inferior vena cava shadows.  He noted the military examiner's conclusion in service that there was no heart disease present.  The Board further notes that, as noted above, in his June 2015 examination report the examiner cited a medical article that explained that a diagnosis of LVH is made by EKG or echocardiogram, not by x-rays, as were performed on the Veteran in service.  The examiner further explained that the Veteran's first formal diagnosis of any kind of heart disease was in 2001, although that test appeared to be flawed, as the abnormal findings made at that time (that the Veteran had had a heart attack in the past) could not be reproduced in subsequent testing performed in 2005, 2010, 2012 and 2015.  

As for the question of whether the Veteran's in-service symptoms-specifically, elevated blood pressure, LVH and/or other such symptoms-were indicative of a chronic disease that continued after discharge, the examiner concluded that it was less likely than not that these were so.  In support of his conclusion, he noted that the Veteran's blood pressure was repeatedly measured while in service and none of the readings taken therein were sufficient enough a warrant a diagnosis of high blood pressure.  He noted that generally accepted blood pressure readings indicative of hypertension are a systolic reading over 140 or a diastolic reading over 90.  The examiner listed multiple readings from the Veteran's STRs, none of which met the threshold.  Further, the examiner explained that the Veteran was not treated for hypertension until 2000, at which time it was determined that he had intermittent borderline systolic hypertension. 

As for the Veteran's assertions that he was diagnosed with LVH while in service, the examiner explained that there was no evidence of LVH proven by EKG or echocardiogram.  He noted the in-service finding by a military cardiologist in 1973 that the Veteran had "no heart disease."  The examiner explained that a diagnosis of LVH was made following an EKG or echocardiography, not x-rays. 

Finally, the examiner concluded that the medical evidence of record showed that the Veteran had neither heart disease nor hypertension that could be traced back to his military service.  The medical diagnosis of heart disease and hypertension is based on objective evidence, not symptoms such as headaches, shortness of breath and fatigue.  He concluded that any symptoms exhibited by the Veteran were not verified by any objective evidence; therefore, there was no link between his heart disease, hypertension, and military service. 

Initially, the Board affords no probative weight to the June 2006 VA examination, as it does not contain a rationale for its conclusion that the Veteran's cardiovascular disease did not have its origins in service.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In addition, as noted by the Court in December 2013, the April 2012 VA examinations are inadequate for purposes of deciding the Veteran's claim, as they were based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

By contrast, the Board accords some probative weight to the June 2015 VA opinion and great probative weight to its December 2016 addendum.  These opinions are predicated on a thorough review of the record, which includes medical records documenting the Veteran's treatment, as well as the Veteran's statements, in which he articulated his contentions.  Additionally, the opinions considered all of the pertinent evidence of record and the December 2016 addendum contained a complete and detailed rationale, relying on and citing to the records received.  Moreover, the examiner offered clear conclusions with supporting data.  Id.; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); 

Importantly, there is no medical evidence of record which refutes the findings of the June 2015 VA opinion and its December 2016 addendum.  In this regard, the only evidence that asserts that the Veteran's cardiovascular disease is due to his military service, other than his lay statements, is the Pocket Guide submitted in May 2006.  The Board finds no probative value in the Pocket Guide, as it is generic medical literature.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition).  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  

However, treatise evidence must not simply provide speculative generic statements not relevant to the Veteran's claim.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss generic relationships with a degree of certainty "such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra)). 

In this case, the Pocket Guide submitted by the Veteran only provides general information as to a link between certain chemicals and disorders of the cardiovascular system.  It is not accompanied by any corresponding clinical evidence specific to the Veteran; nor does it suggest a generic relationship between exposure to chemicals and resulting medical conditions with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts, rather than on an unsubstantiated lay medical opinion.  Further, there is no evidence that the Veteran was exposed to the chemicals specifically listed in the Guide.  As such, the Board finds this information is not relevant as to the matter before it and, therefore, is afforded no probative weight on the question of etiology.  See Wallin, supra; Sacks, supra.

In reaching its conclusion denying service connection, the Board has considered the Veteran's lay statements regarding the nature and onset of his cardiovascular disease, to include hypertension and coronary artery disease.  In this regard, lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

While the Veteran contends that he had heart problems while in service, and that there is a link between his military service and his currently-diagnosed conditions, he is not competent to self-diagnose heart disease or render an opinion regarding the etiology of his current cardiovascular disease or hypertension.  The matter of a medical diagnosis for a disability not capable of lay observation, such as that of heart disease, or one of medical causation or aggravation are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Specifically, the diagnosis of heart disease and hypertension involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing.  In the instant case, there is no suggestion that the Veteran has developed such expertise required to diagnose heart disease or hypertension or to determine the causation of such.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose heart disease or to determine the causation of heart disease or hypertension, the lay assertions in this regard have no probative value. 

Based on the foregoing, the Board finds that service connection for cardiovascular disease, to include hypertension and coronary artery disease, is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER


Service connection for cardiovascular disease, to include hypertension and coronary artery disease, is denied. 



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


